      Case 4:13-cv-03287-JSW Document 150 Filed 09/25/19 Page 1 of 5




 1   CINDY COHN (SBN 145997)                      RACHAEL E. MENY (SBN 178514)
     cindy@eff.org                                rmeny@kvn.com
 2   LEE TIEN (SBN 148216)                        BENJAMIN W. BERKOWITZ (SBN 244441)
     KURT OPSAHL (SBN 191303)                     PHILIP J. TASSIN (SBN 287787)
 3
     DAVID GREENE (SBN 160107)                    KEKER, VAN NEST & PETERS, LLP
 4   JAMES S. TYRE (SBN 083117)                   633 Battery Street
     ANDREW CROCKER (SBN 291596)                  San Francisco, CA 94111
 5   JAMIE L. WILLIAMS (SBN 279046 )              Telephone: 415/391-5400; Fax: 415/397-7188
     AARON MACKEY (SBN 286647)
 6   ELECTRONIC FRONTIER FOUNDATION               RICHARD R. WIEBE (SBN 121156)
     815 Eddy Street                              wiebe@pacbell.net
 7
     San Francisco, CA 94109                      LAW OFFICE OF RICHARD R. WIEBE
 8   Telephone: 415/436-9333; Fax: 415/436-9993   One California Street, Suite 900
                                                  San Francisco, CA 94111
 9   THOMAS E. MOORE III (SBN 115107)             Telephone: 415/433-3200; Fax: 415/433-6382
     tmoore@rroyselaw.com
10   ROYSE LAW FIRM, PC                           ARAM ANTARAMIAN (SBN 239070)
11   149 Commonwealth Drive, Suite 1001           antaramian@sonic.net
     Menlo Park, CA 94025                         LAW OFFICE OF ARAM ANTARAMIAN
12   Telephone: 650/813-9700; Fax: 650/813-9777   1714 Blake Street
                                                  Berkeley, CA 94703
13                                                Telephone: 510/289-1626
     Counsel for Plaintiffs
14
                               UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                      OAKLAND DIVISION
17
   FIRST UNITARIAN CHURCH OF LOS                  )   Case No: 4:13-cv-03287 JSW
18 ANGELES, et al.,                               )
                        Plaintiffs,               )   STIPULATION AND [PROPOSED]
19       v.                                       )   ORDER TO STAY CASE PENDING
                                                  )   THE APPEAL OF JEWEL v.
20                                                    NATIONAL SECURITY AGENCY
     NATIONAL SECURITY AGENCY, et al.,            )
21                                                )
                                 Defendants.      )
22                                                )
                                                  )
23                                                )
24                                                )
                                                  )
25

26

27

28
                                 STIPULATION & (PROPOSED) ORDER
      Case 4:13-cv-03287-JSW Document 150 Filed 09/25/19 Page 2 of 5




 1
             THE PARTIES, BY AND THROUGH THEIR RESPECTIVE COUNSEL,
 2
     HEREBY STIPULATE, that this action shall be stayed in its entirety as to all parties
 3
     pending the final disposition of the appeal of Jewel, et al. v. National Security Agency, et
 4
     al., N.D. Cal. Case No. 08-CV-4373-JSW (“Jewel”), now pending before the Ninth
 5
     Circuit Court of Appeals as Case No. 19-16066. The stay is necessary because the
 6
     resolution of several of the issues pending in the Jewel appeal will potentially inform the
 7
     disposition of similar issues pending in this case. Judicial economy will be better served
 8
     for those issues to be resolved through the appellate process in Jewel than for any aspect
 9
     of this case to proceed at this time.
10
             In entering into this stipulation, plaintiffs do not concede that an adverse ruling in
11
     the Jewel appeal would deprive them of standing in the instant action. To the contrary,
12
     and by way of example only, it is plaintiffs’ position that the government cannot
13
     reasonably dispute the standing of those plaintiffs who were Verizon Business Network
14
     Services subscribers whose communications and data were collected as described in the
15
     government-acknowledged April 25, 2013 FISC order. Plaintiffs reserve the right to
16
     bring a motion to end the stay if there is a material change of circumstances, including an
17
     undue delay in the Jewel appeal.
18
             The government, in turn, notes that by entering this stipulation it does not concede
19
     that an adverse ruling in the Jewel appeal would establish plaintiffs’ standing in this case.
20
     Nor does the government concede that any of the plaintiffs in this case, including those
21
     who were Verizon Business Network Services subscribers, as described above, have
22
     standing to maintain their claims. Nevertheless, the parties’ disagreement on standing is
23
     immaterial for present purposes because both parties agree that the case should be stayed
24
     pending the final disposition of the appeal in Jewel.
25

26

27

28
                                                        1
                                    STIPULATION AND [PROPOSED] ORDER
                                           Case No. 13-cv-3287-JSW
      Case 4:13-cv-03287-JSW Document 150 Filed 09/25/19 Page 3 of 5




 1   Dated: September 20, 2019               By:

 2
                                             COUNSEL FOR PLAINTIFFS:
 3

 4                                           s/ Thomas E. Moore III

 5
                                             ELECTRONIC FRONTIER FOUNDATION
 6                                           CINDY COHN (SBN 145997)
                                             LEE TIEN (SBN 148216)
 7                                           KURT OPSAHL (SBN 191303))
                                             DAVID GREENE (SBN 160107)
 8                                           JAMES S. TYRE (SBN 083117)
                                             ANDREW CROCKER (SBN 291596)
 9                                           JAMIE L. WILLIAMS (SBN 279046 )
                                             AARON MACKEY (SBN 286647)
10

11                                           KEKER, VAN NEST & PETERS, LLP
                                             RACHAEL E. MENY (SBN 178514)
12                                           MICHAEL S. KWUN (SBN 198945
                                             BENJAMIN BERKOWITZ (SBN 244441)
13

14                                           LAW OFFICE OF RICHARD R. WIEBE
                                             RICHARD R. WIEBE (SBN 121156)
15

16                                           ROYSE LAW FIRM, PC
                                             THOMAS E. MOORE III (SBN 115107)
17

18                                           LAW OFFICE OF ARAM ANTARAMIAN
                                             ARAM ANTARAMIAN (SBN 239070)
19

20

21

22

23

24

25

26

27

28
                                                   1
                                 STIPULATION AND [PROPOSED] ORDER
                                        Case No. 13-cv-3287-JSW
     Case 4:13-cv-03287-JSW Document 150 Filed 09/25/19 Page 4 of 5




 1                                     COUNSEL FOR THE GOVERNMENT
                                       ENTITY AND OFFICIAL CAPACITY
 2                                     DEFENDANTS:

 3                                     STUART F. DELERY
                                       Assistant Attorney General
 4                                     JOSEPH H. HUNT
                                       Director, Federal Programs Branch
 5                                     ANTHONY J. COPPOLINO
                                       Deputy Branch Director
 6                                     tony.coppolino@usdoj.gov
                                       JAMES J. GILLIGAN
 7                                     Special Litigation Counsel
                                       james.gilligan@usdoj.gov
 8
                                              s/ Marcia Berman
 9                                     MARCIA BERMAN
                                       Senior Trial Counsel
10                                     marcia.berman@usdoj.gov
                                       U.S. Department of Justice, Civil Division
11                                     20 Massachusetts Avenue, NW, Rm. 7132
                                       Washington, D.C. 20001
12                                     Phone: (202) 514-2205; Fax: (202) 616-8470

13

14                                     COUNSEL FOR THE INDIVIDUAL
                                       CAPACITY DEFENDANTS:
15
                                       BRIAN HAUCK
16                                     Deputy Assistant Attorney General
17
                                       RUPA BHATTACHARYYA
18                                     Director, Torts Branch

19                                     /s/ James R Whitman
                                       JAMES R. WHITMAN (D.C. Bar No. 987694)
20                                     Senior Trial Attorney
21                                     United States Department of Justice
                                       Civil Division, Torts Branch
22                                     P.O. Box 7146, Ben Franklin Station
                                       Washington, DC 20044-7146
23                                     Tel: (202) 616-4169
                                       Fax: (202) 616-4314
24
                                       james.whitman@usdoj.gov
25

26

27

28
                                          2
                           STIPULATION AND [PROPOSED] ORDER
                                  Case No. 13-cv-3287-JSW
      Case 4:13-cv-03287-JSW Document 150 Filed 09/25/19 Page 5 of 5




 1

 2                                          ORDER

 3

 4

 5   IT IS SO ORDERED.

 6

 7   Dated: September 25, 2019
                                                    HON. JEFFREY S. WHITE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                                 STIPULATION AND [PROPOSED] ORDER
                                        Case No. 13-cv-3287-JSW
